IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DWIGHT BOWEN,                               :   No. 423 EAL 2021
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
PENNSYLVANIA DEPARTMENT OF                  :
CORRECTIONS,                                :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of February, 2022, the Petition for Allowance of Appeal

is DENIED.